USCA11 Case: 20-11134     Date Filed: 11/12/2021    Page: 1 of 17




                                                     [PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-11134
                   ____________________

THEODORE D. KARANTSALIS,
                                              Plaintiff-Appellant,
versus
CITY OF MIAMI SPRINGS, FLORIDA,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
              D.C. Docket No. 1:19-cv-24123-UU
                   ____________________
USCA11 Case: 20-11134        Date Filed: 11/12/2021     Page: 2 of 17




20-11134               Opinion of the Court                         2


Before WILSON, ROSENBAUM, and HULL, Circuit Judges.
PER CURIAM:
       Plaintiff-Appellant Theodore D. Karantsalis is a resident of
the City of Miami Springs (the City). In 2008, following a diagnosis
of multiple sclerosis (MS), Karantsalis sued the City alleging that it
violated Title II of the Americans with Disabilities Act (ADA) and
the Rehabilitation Act of 1973 by failing to make its facilities and
infrastructure accessible to individuals with disabilities. He later
voluntarily dismissed the lawsuit based on his belief that he lacked
constitutional standing because his symptoms were mild and did
not prevent him from accessing and using the City’s programs or
services. At that time, Karantsalis was able to walk, stand,
routinely bicycle and jog, and participate in races.
       Over a decade later, in 2019, Karantsalis’s MS and his
symptoms had progressed dramatically. In 2017, he started falling,
developed a limp, and needed a Florida disabled parking permit.
By June 2019, his neurologist had prescribed a wheelchair. Also in
2019, he again sued the City under the ADA and Rehabilitation Act
alleging the City’s sidewalks, municipal gymnasium, and parking
at public facilities were inaccessible. The district court dismissed
the case with prejudice, holding that it was “barred by the statute
of limitations” because the statute of limitations was triggered
before or during 2008 when Karantsalis became aware of the
undisputed fact of his MS diagnosis. The mere fact of his MS
diagnosis in 2008, the district court in effect ruled, triggered the
USCA11 Case: 20-11134        Date Filed: 11/12/2021      Page: 3 of 17




20-11134                Opinion of the Court                         3

accrual of his cause of action and the running of the four-year
statute of limitations.
       After review, and with the benefit of oral argument, we find
that the district court erred in dismissing the action with prejudice.
From the face of the Third Amended Complaint, Karantsalis’s
injury did not occur until at least 2017. As explained below, it was
not until 2017 that his ADA cause of action accrued, and he could
sue. Karantsalis’s 2019 Third Amended Complaint is thus not
barred by the four-year statute of limitations. We therefore reverse
and remand for further proceedings.
                                   I.
        We review de novo a district court’s dismissal of a complaint
for failure to state a claim. Catron v. City of St. Petersburg, 658
F.3d 1260, 1264 (11th Cir. 2011). We also review de novo the
district court’s dismissal of the complaint for failure to satisfy the
statute of limitations. Fedance v. Harris, 1 F.4th 1278, 1283 (11th
Cir. 2021). In both instances, we “must view the allegations of the
complaint in the light most favorable to Plaintiff, consider the
allegations of the complaint as true, and accept all reasonable
inferences therefrom.” Omar ex rel. Cannon v. Lindsey, 334 F.3d
1246, 1247 (11th Cir. 2003) (per curiam); see Fedance, 1 F.4th at
1283. But the plaintiff’s “[f]actual allegations must be enough to
raise a right to relief above the speculative level on the assumption
that all the allegations in the complaint are true.” Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 555 (2007) (internal citation and footnote
omitted).
USCA11 Case: 20-11134         Date Filed: 11/12/2021      Page: 4 of 17




20-11134                Opinion of the Court                           4

       We have provided that “dismissal for failure to state a claim
on statute of limitations grounds is appropriate ‘only if it is
apparent from the face of the complaint that the claim is time-
barred.’” United States ex rel. Hunt v. Cochise Consultancy, Inc.,
887 F.3d 1081, 1085 (11th Cir. 2018) (quoting La Grasta v. First
Union Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004)). Neither Title
II nor the Rehabilitation Act provide explicitly for a statute of
limitations. Everett v. Cobb Cnty. Sch. Dist., 138 F.3d 1407, 1409
(11th Cir. 1998).
       In Everett, we held that “[w]here a federal statute does not
contain a limitations period[,] courts should look to the most
analogous state statute of limitations.” Id. As such, this Court
generally applies the state statute of limitations for personal injury
actions in cases involving claims arising under the ADA and the
Rehabilitation Act. See, e.g., id. at 1409–10. In Florida, the most
analogous state limitations period comes from personal injury
actions, which provide a period of four years. Fla. Stat. § 95.11(3);
Silva v. Baptist Health S. Fla., Inc., 856 F.3d 824, 841 (11th Cir. 2017)
(applying a four-year limitations period to claims under the ADA
and Rehabilitation Act in Florida). We therefore must apply the
statute of limitations for personal injury claims arising in Florida—
four years.
                                   II.
      Karantsalis is a longtime resident of the City. Shortly before
or during 2008, he was diagnosed with MS, a progressive and
“unpredictable disease of the central nervous system” that
USCA11 Case: 20-11134              Date Filed: 11/12/2021       Page: 5 of 17




20-11134                    Opinion of the Court                              5

interrupts the flow of information between the brain and other
parts of the body.1 Over time, most patients endure muscle
weakness and difficulties with coordination and balance; many
others experience cognitive impairments and abnormal sensory
sensations.2 Some patients’ symptoms are severe enough to impair
their ability to walk and to stand, with the most severe cases
resulting in partial or complete paralysis. 3
       In 2008, Karantsalis—then a member of the County
Bicycle/Pedestrian Advisory Board Committee—filed a pro se
complaint against the City, among other parties, regarding public
rights-of-way. At that time, Karantsalis was able to walk and did
not use a wheelchair nor require a disabled parking permit. After
receiving guidance from the County Attorney that he lacked
standing due to the then-limited impact of his MS on his mobility,
Karantsalis voluntarily dismissed his complaint before the City was
required to respond. Indeed, at that time, Karantsalis’s MS
condition manifested only as double-vision—fully managed by
using prism glasses—and mild drop-foot. Even so, Karantsalis
could drive, jog, and ride his bicycle. His MS condition did not
prevent or hinder his access to or use of the programs and services
of the City. Karantsalis participated in the community by serving

1   Multiple Sclerosis Information Page, Nat’l Inst. of Neurological Disorders &
Stroke,       https://www.ninds.nih.gov/Disorders/All-Disorders/Multiple-
Sclerosis-Information-Page (last modified Aug. 5, 2019).
2   Id.
3   Id.
USCA11 Case: 20-11134        Date Filed: 11/12/2021     Page: 6 of 17




20-11134               Opinion of the Court                         6

on an advisory board and even placing in a local 5k race. Starting
in 2017, however, Karantsalis’s MS began to progress rapidly.
        Around January 2017, Karantsalis developed a limp and
began to fall more frequently. He received a Florida disabled
parking permit in June 2017. By December 2018, he relied on
crutches and stability devices to assist with walking. In February
2019, doctors diagnosed Karantsalis with psoriatic arthritis, further
limiting his ability to walk. In June 2019, the same month in which
doctors found an increased number of lesions on his brain,
Karantsalis began to suffer increased numbness, myoclonic jerks,
and buckling knees. As treatment, doctors prescribed medication
for Karantsalis’s severe MS and recommended he use a manual
wheelchair.       Due to his condition, Karantsalis currently
experiences hearing loss and various cognitive impairments.
        During 2017, Karantsalis’s MS increasingly impacted his
ability to navigate everyday life as it progressed. For example,
Karantsalis experienced increasing difficulty in accessing and using
the City’s services and programs because the City has not made its
facilities housing them accessible for individuals with physical
disabilities. Consequently, since 2017, Karantsalis alleges he has
become progressively limited in the public spaces that he can visit
in the City; thus, since 2017, he has been excluded from or denied
certain City services and programs.
        Karantsalis filed the present suit against the City on October
7, 2019, seeking damages and injunctive relief for violations of Title
II of the ADA and Section 504 of the Rehabilitation Act.
Importantly, he alleged that he became injured in 2017. After
USCA11 Case: 20-11134        Date Filed: 11/12/2021      Page: 7 of 17




20-11134                Opinion of the Court                         7

Karantsalis filed a first and second amended complaint, the district
court instructed him to amend his complaint, referencing his
earlier 2008 claim and directing him to address the applicable
statute of limitations. Given Karantsalis was now prescribed a
wheelchair, his Third Amended Complaint contained the
following allegations: (1) the City failed to ensure that Karantsalis
has accessible sidewalks from his home to municipal facilities;
(2) the City failed to ensure that Karantsalis can use the City’s
gymnasium by denying him an accessible path to equipment; and
(3) the City failed to provide access to its programs and services by
not having adequate parking spaces or having no disabled parking
spaces.
       The City soon thereafter filed its motion to dismiss asserting
that Karantsalis’s Third Amended Complaint violated the
applicable four-year statute of limitations and failed to state a claim
under Fed. R. Civ. P. 12(b)(6). The City argued that because
Karantsalis knew of his MS diagnosis since at least 2008, and
because his 2008 case broadly alleged non-compliant sidewalks,
parking, and community centers in his neighborhood, the statute
of limitations barred Karantsalis’s action.
       The district court entered a final order granting the City’s
motion to dismiss. It found Karantsalis’s Third Amended
Complaint was time-barred by the applicable four-year statute of
limitations; thus, it declined to address whether the complaint
stated a claim for which relief could be granted. The district court
reasoned that “[t]he progression of Plaintiff’s multiple sclerosis
does not change the triggering date of the statute of limitations,”
USCA11 Case: 20-11134           Date Filed: 11/12/2021        Page: 8 of 17




20-11134                  Opinion of the Court                              8

nor does it “create a new date of ‘discovery.’” To support its
reasoning, the district court emphasized that: (1) Karantsalis has
had MS since 2008; and (2) he failed to allege “exactly when he
discovered the City’s purported violations.”                 Noting a
contradiction between Karantsalis’s assertion that his disability
began in 2017 and his having filed a case against the City due to
failure to accommodate in 2008, the district court dismissed the suit
with prejudice.
                                  III.
        Title II of the ADA “prohibits discrimination by public
entities” against disabled individuals. Gathright-Dietrich v. Atlanta
Landmarks, Inc., 452 F.3d 1269, 1272 (11th Cir. 2006); see also 42
U.S.C. § 12132. Claims for discrimination under the Rehabilitation
Act “are governed by the same standards” as the ADA. J.S., III ex
rel. J.S. Jr. v. Houston Cnty. Bd. of Educ., 877 F.3d 979, 985 (11th
Cir. 2017) (per curiam). Therefore, ADA and Rehabilitation Act
claims are “generally discussed together.” Id. 4
        To state an ADA claim under either Title II of the ADA or
§ 504, a plaintiff must establish three elements: “(1) that he is a
qualified individual with a disability; (2) that he was either excluded
from participation in or denied the benefits of a public entity’s
services, programs, activities, or otherwise discriminated against
by the public entity; and (3) that the exclusion, denial of benefit, or
discrimination was by reason of the plaintiff’s disability.”

4For ease of reference, we refer to Karantsalis’s claims under Title II of the
ADA and § 504 as “the ADA claim.”
USCA11 Case: 20-11134          Date Filed: 11/12/2021       Page: 9 of 17




20-11134                 Opinion of the Court                            9

Silberman v. Miami Dade Transit, 927 F.3d 1123, 1134 (11th Cir.
2019) (quotation marks omitted); Am. Ass’n of People with
Disabilities v. Harris, 647 F.3d 1093, 1101 (11th Cir. 2011); Shotz v.
Cates, 256 F.3d 1077, 1079 (11th Cir. 2001) (quoting 42 U.S.C.
§ 12132). 5
        Further, as to existing facilities, a public entity must “operate
each service, program, or activity so that the service, program, or
activity, when viewed in its entirety, is readily accessible to and
usable by individuals with disabilities.” Shotz, 256 F.3d at 1080
(quoting 28 C.F.R. § 35.150); see also 28 C.F.R. § 35.149 (“Except as
otherwise provided in § 35.150, no qualified individual with a
disability shall, because a public entity’s facilities are inaccessible to
or unusable by individuals with disabilities, be excluded from
participation in, or be denied the benefits of the services, program,
or activities of a public entity.”); 28 C.F.R. § 151 (requirements
covering new and altered facilities). 6
        Accordingly, pursuant to these requirements as to existing
facilities, the City is “obligated to ensure that each service,
program, or activity at its [municipal facilities], when viewed in its
entirety, [is] readily accessible to individuals with disabilities.”

5 This opinion refers to the § 12132 provision—“excluded from participation
in or denied the benefits of the public entity’s services, programs, or
activities”—simply as “denied the benefits of the City’s services,” or some
variation of that phrase.
6 The ADA gives the Department of Justice authority to promulgate
regulations to enforce and implement the ADA’s statutory protections. 42
U.S.C. § 12134.
USCA11 Case: 20-11134       Date Filed: 11/12/2021     Page: 10 of 17




20-11134               Opinion of the Court                        10

Shotz, 256 F.3d at 1080 (citation omitted). Here, Karantsalis’s ADA
claim alleges that certain features of the City’s facilities—the
sidewalks, curbs, parking spaces, and narrow travel paths—now
impede or prevent him in a walker or wheelchair from accessing
and using the public services offered therein, and thereby deny him
the benefits of those public services. Karantsalis identifies the
City’s services as those offered at the municipal swimming pool,
the gymnasium, the picnic areas, the police station, the public
works department, and city hall. Our inquiry becomes the
question of when Karantsalis’s ADA claim accrued.
                                    A.
       Federal law governs when a federal civil rights claim
accrues. Rozar v. Mullis, 85 F.3d 556, 561 (11th Cir. 1996). “The
general federal rule is that the statute of limitations does not begin
to run until the facts which would support a cause of action are
apparent or should be apparent to a person with a reasonably
prudent regard for his rights.” Id. at 561–62 (internal quotation
marks omitted and alterations adopted). “Plaintiffs must know or
have reason to know that they were injured, and must be aware or
should be aware of who inflicted the injury.” Id. at 562. “This rule
requires a court first to identify the alleged injuries, and then to
determine when plaintiffs could have sued for them.” Id.
       Here, for purposes of his ADA claim and taking all
allegations as true, Karantsalis’s injury did not occur until at least
2017, when his mobility decreased to the level that he could no
longer readily access and use the City’s public services because of
its ADA non-compliant facilities. His ADA injury is the City’s
USCA11 Case: 20-11134        Date Filed: 11/12/2021      Page: 11 of 17




20-11134                Opinion of the Court                         11

denial of the benefits of its public services. Stated another way,
Karantsalis could not have sued the City before he lost his mobility
and his ready access to and use of the City’s public services.
        For sure, Karantsalis knew in 2008 that the City’s facilities—
its sidewalks, parking, curbs, and travel paths—were ADA non-
compliant. Indeed, Karantsalis lives in the City of Miami Springs
and frequently travels to the City’s facilities. However, to sue in
federal court, Karantsalis must show that he had an injury. The
difference between 2008 and 2017 was that Karantsalis, in 2017, had
now lost the mobility necessary to readily access the services in
these ADA non-compliant facilities. Only then did he first suffer his
injury. Taking the allegations in his Third Amended Complaint in
the light most favorable to Karantsalis, it was not until 2017 that his
ADA cause of action accrued and he could sue.
        That is not to say that a plaintiff must know or suffer the full
extent of his injury before his cause of action accrues and the
statute of limitations begins to run. Rather, a plaintiff must know
or have reason to know that he was injured to some extent. Rozar,
85 F.3d at 562. In this particular ADA-access case, that did not
occur until Karantsalis’s disease had progressed sufficiently enough
for him to know or have reason to know he personally was denied
the benefits of the City’s public services. Generally, the injury
inquiry will be a highly fact-specific determination, and at this
motion to dismiss stage, we review the allegations in the light most
favorable to Karantsalis.
        Because we find that it is not apparent from the face of
Karantsalis’s Third Amended Complaint that his ADA claim is
USCA11 Case: 20-11134        Date Filed: 11/12/2021      Page: 12 of 17




20-11134                Opinion of the Court                         12

time-barred, the dismissal cannot stand. See Cochise Consultancy,
887 F.3d at 1085. We also discuss the parties’ arguments, and
further explain why we reverse.
        The City argues that Karantsalis’s claim is time-barred
because his injury arose in 2008. In support of this conclusion, the
City presents the following view: in both the 2008 and 2019
lawsuits, Karantsalis alleges that the City discriminated against him
based on his MS by denying him the use and benefit of the City
thoroughfares and facilities in violation of the ADA and the
Rehabilitation Act. Because Karantsalis suffered from MS in 2008
and knew then about the City’s alleged noncompliance with the
ADA, his injury began then for statute of limitations purposes. The
progression of his MS does not change this fact. Because the statute
of limitations in this instance is four years and Karantsalis knew of
his injury in 2008, the City asserts this suit is time-barred.
        Karantsalis argues on the other hand that the district court
incorrectly determined that his claims accrued in 2008. Instead, he
contends that his claims did not accrue until he had suffered both
(1) a disability, and (2) an injury (his inability to readily access and
use the City’s services by reason of his disability). Under the ADA,
Karantsalis was not injured (and therefore did not have standing)
until after he was denied the benefits of the City’s public services.
See Frame v. City of Arlington, 657 F.3d 215, 238 (5th Cir. 2011) (en
banc); Disabled in Action of Pa. v. Se. Pa. Transp. Auth., 539 F.3d
199, 214 (3d Cir. 2008). This was not until 2017, when his MS
significantly progressed, and his mobility decreased to the point
that the City’s services were no longer readily accessible to him.
USCA11 Case: 20-11134       Date Filed: 11/12/2021     Page: 13 of 17




20-11134               Opinion of the Court                        13

He then filed the present action in 2019, which is within the four-
year statute of limitations. Because we agree with Karantsalis, we
reverse the district court’s dismissal of this case. We now address
the missteps in the analysis provided by the City and the district
court in turn.
                                    B.
       The City’s argument that the progression of Karantsalis’s
disease does not affect the accrual date in this case is misplaced. To
support this argument, the City points to cases throughout its brief
applying Florida law. But we apply federal law to determine when
a plaintiff’s ADA claim accrues. Rozar, 85 F.3d at 561. We have
relied upon Florida personal injury jurisprudence in ADA cases
only to the extent that it sets the timeframe for a statute of
limitations. See Silva, 856 F.3d at 841.
       The City also cites a litany of cases to support its ensuing
position that the “mere progression of a disease is not considered a
second disease for the purpose of the statute of limitations.” But
these cases are not helpful to the City’s argument for several
reasons. First, Karantsalis does not allege that he suffers either in
fact or in effect from a “second disease,” itself a phrase that has no
reference to the federal law with which this case is concerned.
Second, all the cases deal with personal injury claims. But a lawsuit
filed under the ADA is a fundamentally different type of claim from
any personal injury lawsuit. The function of Title II is to ensure
the accessibility of public services for disabled people. It naturally
follows then that a person would not suffer an injury (and therefore
not have standing to sue) in a Title II ADA-access case unless they
USCA11 Case: 20-11134         Date Filed: 11/12/2021      Page: 14 of 17




20-11134                 Opinion of the Court                          14

were unable to access a public service because of their disability.
This is different from a personal injury case where the defendant
allegedly causes the original injury that perhaps later progresses.
Here, the injury is not Karantsalis’s MS diagnosis itself; the injury
is his inability to readily access the City’s facilities and the resulting
denial of the benefits of the City’s public services therein, which did
not occur until 2017. His ADA cause of action for being denied the
City’s services by reason of his disability did not accrue until 2017.
Third, and in any event, none of the City’s cited cases involve the
ADA or are binding precedent.
        Revealing a problematic underpinning of its argument, the
City argues that in Chardon v. Fernandez, the Supreme Court held
that to determine the accrual date of a discrimination claim, a court
must focus on when the discriminatory act occurred, not when the
effect of that act became painful. 454 U.S. 6, 8 (1981). But this
misses the point here. Karantsalis argues exactly that the
discriminatory act itself—the denial of the benefits of the City’s
services—occurred in 2017 because this is when he personally no
longer had ready access to and use of the City’s services and
programs due to his advanced mobility impairment. Moreover, his
current suit even involves some facilities that he did not include
under his 2008 case and some facilities that were altered as late as
2016.
                                     C.
        In finding Karantsalis’s suit to be time-barred, the district
court improperly assessed when Karantsalis’s injury occurred. The
district court erroneously focused on the timing of Karantsalis’s
USCA11 Case: 20-11134       Date Filed: 11/12/2021     Page: 15 of 17




20-11134               Opinion of the Court                        15

diagnosis instead of Karantsalis’s injury. Although Karantsalis had
MS in both 2008 and 2017, the district court failed to establish that
he was similarly injured in both 2008 and 2017 before finding this
suit time-barred. Because Karantsalis actually experienced his
injury—the inability to access public facilities and the resulting
denial of the benefits of public services—only in 2017, his resulting
ADA claim against the City was not time-barred when he filed the
complaint in this case in 2019.
       Our analysis above is consistent with the Fifth Circuit’s
reasoning in Frame v. City of Arlington, an ADA case wherein the
court determined that a cause of action does not accrue until “a
disabled individual has sufficient information to know that he has
been denied the benefits of a service, program, or activity of a
public entity.” 657 F.3d at 238. The “accrual date dovetails with
the plaintiffs’ standing to sue”—that is, a statute of limitations
should not begin to run until a plaintiff was actually injured and has
standing. Id.; see Disabled in Action of Pa., 539 F.3d at 214
(explaining that “the discovery rule only postpones the accrual date
of a claim,” and “does not accelerate the accrual date when the
plaintiff becomes aware that he will suffer injury in the future”
(internal quotation marks omitted and alterations adopted)).
       Similarly, our Circuit has held that Article III standing for
injunctive relief in an ADA case requires “(1) injury-in-fact; (2) a
causal connection between the asserted injury-in-fact and the
challenged action of the defendant; and (3) that the injury will be
redressed by a favorable decision.” Houston v. Marod
Supermarkets, Inc., 733 F.3d 1323, 1328 (11th Cir. 2013) (internal
USCA11 Case: 20-11134            Date Filed: 11/12/2021          Page: 16 of 17




20-11134                   Opinion of the Court                                16

quotation marks omitted)). As explained above, Karantsalis was
not actually injured until at least 2017 when he could no longer
access the public services in the City’s ADA non-compliant
facilities. 7
        If the City’s position were correct, anyone diagnosed with a
progressive illness would have to assume her condition would
progress to the worst possible outcome at some point down the
road and sue within the statutory period from the time the person
was diagnosed with the condition—even if she showed no
symptoms at the time. Not only would she lack standing at that
time, but the law does not require the disabled to foresee the
future.
                                  IV.


7 The “injury-in-fact” demanded by Article III standing “requires an additional
showing when injunctive relief is sought. In addition to past injury, a plaintiff
seeking injunctive relief must show a sufficient likelihood that he will be
affected by the allegedly unlawful conduct in the future.” Marod
Supermarkets, Inc., 733 F.3d at 1328 (quotation marks omitted). Karantsalis’s
Third Amended Complaint alleges that Karantsalis lives in the City of Miami
Springs and frequently travels in his vehicle to certain City facilities. Thus, as
of 2017, he also satisfied the injury-in-fact requirement for standing to seek
injunctive relief.
        To be clear though, we are not saying that the accrual date in every
ADA-access case will dovetail with the standing requirements. Indeed,
Karantsalis also sought damages for his past injury in being denied the City’s
services since 2017. What we are saying, however, is that Karantsalis’s ADA
claim, whether for damages or injunctive relief, did not accrue until at least
2017 because he did not suffer an ADA injury until then.
USCA11 Case: 20-11134        Date Filed: 11/12/2021      Page: 17 of 17




20-11134                Opinion of the Court                         17

        After a thorough review of the record, we conclude that the
district court erred in granting the City’s motion to dismiss. See
Cochise Consultancy, 887 F.3d at 1085. This is because, taking the
facts in the light most favorable to Karantsalis, in which his injuries
started in 2017 instead of 2008, he brought his claim forward within
the relevant statute of limitations and thus “raise[d] a right to relief
above the speculative level” at that time. Twombly, 550 U.S. at
555.
        We reverse and remand for further proceedings consistent
with this opinion.
        REVERSED AND REMANDED.